Citation Nr: 1115574	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  06-37 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for lower back strain, and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for neck strain, and if so, whether service connection is warranted.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral chondromalacia patella, and if so, whether service connection is warranted.  

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sinusitis, and if so, whether service connection is warranted.  

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right ankle disorder.

6.  Entitlement to service connection for residuals of a head injury, to include headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to February 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied entitlement to service connection for residuals of a head injury, to include headaches, and found that new and material evidence had not been submitted with regard to the Veteran's claim to reopen entitlement to service connection for back strain, neck strain, right ankle sprain, chondromalacia patella, and sinusitis.

The Board notes that the August 2010 Supplemental Statement of the Case (SSOC) adjudicated the issue of service connection for residuals of a head injury, to include headaches, as a petition to reopen a previously denied claim, but finds this characterization to be in error as there is no previous claim for service connection for headaches or adjudication of the issue of service connection for headaches in the claims folder.  Additionally, this claim was not adjudicated as a claim to reopen in the May 2006 rating decision, October 2006 Statement of the Case (SOC), or the August 2007 SSOC.  Accordingly, this issue is characterized as a claim for service connection for residuals of a head injury, to include headaches, on the title page.   

The issues of entitlement to service connection for a right ankle disorder, to include right ankle sprain, and entitlement to service connection for residuals of a head injury, to include headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claims for entitlement to service connection for back strain, neck strain, bilateral chondromalacia patella, and sinusitis were denied by an unappealed August 1985 rating decision.  

2.  The evidence received since the August 1985 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claims for back strain, neck strain, bilateral chondromalacia patella, and sinusitis. 

3.  The Veteran's degenerative disc disease and strain/sprain of the lumbar spine was incurred in, or caused by, his military service. 

4.  The Veteran's degenerative disc disease and strain/sprain of the cervical spine was incurred in, or caused by, his military service. 

5.  The Veteran's bilateral chondromalacia patella was incurred in, or caused by, his military service. 

6.  The Veteran's sinusitis was incurred in, or caused by, his military service. 




CONCLUSIONS OF LAW

1.  The August 1985 rating decision denying the Veteran's claim of entitlement to service connection for back strain, neck strain, chondromalacia patella, and sinusitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  As evidence received since the August 1985 rating decision is new and material, the claim of entitlement to service connection for back strain, neck strain, chondromalacia patella, and sinusitis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for entitlement to service connection for degenerative disc disease and strain/sprain of the lumbar spine have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010). 

4.  The criteria for entitlement to service connection for degenerative disc disease and strain/sprain of the cervical spine have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010). 

5.  The criteria for entitlement to service connection for bilateral chondromalacia patella have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2010). 

6.  The criteria for entitlement to service connection for sinusitis have been met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board grants reopens and grants the Veteran's claims for service connection for degenerative disc disease and strain/sprain of the lumbar and cervical spine, bilateral chondromalacia patella, and sinusitis.  This award represents a complete grant of the benefits sought on appeal with regard to those issues.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he is entitled to service connection for back strain, neck strain, chondromalacia patella, and sinusitis, as these conditions were incurred in service.  As these claims were previously denied in an August 1985 rating decision, he further contends that he has submitted new and material evidence such that these claims should be reopened.

A previously denied claim may be reopened by the submission of new and material evidence; that is, evidence that has not been previously submitted to agency decision makers, and evidence that, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran initially filed a claim for entitlement to service connection for back strain, neck strain, chondromalacia patella, and sinusitis in February 1985.  In August 1985, the RO denied service connection for all four disorders on the grounds that no present disability was shown.  Following the August 1985 rating decision, the Veteran did not file a formal appeal following a September 1985 Statement of the Case (SOC), and the rating decision became final.  See 38 U.S.C.A. § 7105.  

The Veteran submitted a petition to reopen his service connection claims in March 1993.  By letter dated March 30, 1993, the RO notified him that if he wished to reopen his claims, he must submit new and material evidence showing that his back and neck strain, right ankle sprain, and sinusitis were incurred in service and are currently present.  He was told that the evidence should be submitted as soon as possible, preferably within 60 days, and that evidence must be received within one year of the date of this letter.  The Veteran did not respond; thus, he abandoned this claim.  See 38 C.F.R. § 3.158.  

The Veteran next sought to reopen his claims in December 2005.  He submitted statements describing his in-service injury and continuing neck, back, knee, and sinus symptomatology, VA treatment records showing current treatment for the claimed disorders, and private treatment records showing current treatment for the claimed disorders, as well as a link between his in-service injury and current neck and back disability.  As this evidence has not previously been submitted to agency decision makers and relates to unestablished fact necessary to substantiate the claims, the claims for back strain, neck strain, chondromalacia patella, and sinusitis are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As such, these claims will be adjudicated on the merits. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, "[i]n order to establish service connection or service-connected aggravation for a present disability the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  



Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) where there is (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran has a current diagnosis of degenerative disc disease and chronic strain/sprain of the lumbar and cervical spine.  See May 2006 VA treatment records, July 2007 and February 2009 Leach Chiropractic Clinic Records.  Specifically, MRI reports and x-rays show that he has degenerative disc disease of L4-5 and L5-S1 with narrowing of the disk space on both levels and cervicalgia at C5 with early sign of an osteophyte.  See August 2006 VA treatment records.  The Veteran also has a current diagnosis of chrondromalacia of both knees.  Id.  The Veteran was diagnosed with sinusitis in March 2007 and December 2008, and his VA problem list shows a diagnosis of unspecified sinusitis, chronic.  Therefore, the evidence shows that the Veteran has a currently diagnosed disability of degenerative disc disease and strain and/or sprain of the lumbar and cervical spine, with narrowing of the disc space at L4-5 and L5-S1 and cervicalgia at C5; chondromalacia of the bilateral knees; and chronic sinusitis.

The Veteran's service treatment records corroborate the Veteran's account of a motor vehicle accident in 1983.  See December 1983 and January 1984 Service Treatment Records; December 1983 Line of Duty Determination.  They also show continuous in-service treatment for back and neck pain as a result of this accident.  See October 1984 Line of Duty Determination (showing that the disease or injury is likely to result in partial or total permanent disability); December 1983-January 1985 Service Treatment Records; January 1984, March 1984, April 1984, June 1984, and November 1984 Physical Profile Serial Reports; February 1984, August 


1984, and November 1984 Physical Therapy Consultation; November 1984 Statement to Physical Evaluation Board.  Additionally, his service treatment records show continuous treatment for knee pain, beginning prior to the December 1983 motor vehicle accident and increasing in frequency after that time.  See September 1983, November 1983-February 1984, April 1984, and June 1984 Service Treatment Records; January 1984, February 1984, April 1984, and June 1984 Physical Profile Serial Report; November 1984 Physical Therapy Consultation; November 1984 Statement to Physical Evaluation Board.  Specifically, they contain a diagnosis of chondromalacia of the bilateral knees.  See January 1984 Service Treatment Records.  Treatment for sinusitis is also shown throughout his service treatment records.  See January 1983-March 1983, May 1984-August 1984, and January 1985 Service Treatment Records; November 1984 Statement to Physical Evaluation Board.  As such, the evidence of record clearly shows in-service incurrence of a disease or injury, specifically a back and neck injury, chondromalacia of the bilateral knees, and sinusitis.  This evidence is corroborated by the Veteran's credible testimony, both in the contemporaneous November 1984 Statement to Physical Evaluation Board and in his current statements during the appeal.

With regard to the Veteran's claim for service connection for his disorders of the lumbar and cervical spine, the Veteran first sought treatment with his private physician, Dr. Leach, in January 1991.  At this appointment, the Veteran complained of neck and lower back pain since the December 1983 motor vehicle accident.  The Veteran explained that he had not sought treatment since his discharge in 1985 because he was waiting to see if the symptoms would resolve with time and exercise.  Dr. Leach determined that the Veteran's spine conditions were long-standing and may have been the result of the December 1983 motor vehicle accident, although he determined that the Veteran did have some cervical spine hyperlordosis that may have resulted from a congenital abnormality.  Subsequently, in July 2007, after sixteen years of treating the Veteran for his neck and lower back disorders, Dr. Leach submitted a statement that the majority of the Veteran's cervical spine and lumbar spine impairments were more than likely the result of his in-service 1983 motor vehicle accident.  The Board finds that this 


opinion, read in conjunction with the January 1991 report and resolving all doubt in favor of the Veteran, indicates that his lumbar and cervical strain/sprain and degenerative disc disease of the lumbar and cervical spine are related to the accident that occurred during his active military service.  

Furthermore, the Board finds that the medical evidence of record and the Veteran's competent and credible testimony show that the Veteran suffers from present neck and back disorders that had their onset in service and have continued since service.  VA treatment records from August 1985 show treatment for thoracic pain following a motor vehicle accident.  At his January 1991 appointment with Dr. Leach, the Veteran asserted that his symptoms had been continuous since service, and the medical evidence shows has consistently sought treatment for his neck and back disorders since that time.  He continuously sought VA treatment for neck and back pain throughout 1992 and 1993.

With regard to the Veteran's claim for chondromalacia patella, this condition was diagnosed in service in January 1984 and after service in August 2006. In July 1995, the Veteran complained of a history of knee problems, characterized as chronic chondromalacia, at a private appointment with Dr. Ferguson.  Medical records dating from the Veteran's earlier period of incarceration show that he requested a knee brace in April 2001 and was experiencing knee pain in May 2001.  In November 2005, the Veteran had his initial appointment to establish care at the VA and complained of knee problems and requested a knee brace.  At his December 2005 physical therapy consultation, the VA physical therapist noted that he suffered from chronic knee problems.  As noted, in August 2006, the notes show that the Veteran's bilateral knee pain was diagnosed as chondromalacia of both knees at an earlier VA appointment.  As such, the Board finds that the Veteran's chondromalacia of the bilateral knees is a chronic disorder first diagnosed in service, and that, furthermore, the Veteran has experienced continuous symptoms of this disorder since his period of active service.  See 38 C.F.R. § 3.303(b).

The medical evidence of record shows regular treatment for sinus disorders since service throughout his earlier period of incarceration in 2002 and 2003.  VA 


treatment records show complaints of sinus problems in November 2005, March 2007, and December 2008, as well as a CT scan of the sinuses in January 2009, 
which was normal.  Furthermore, an August 2002 VA Medical Certificate shows that the Veteran has a history of chronic sinusitis and the Veteran's VA problem list shows a diagnosis of unspecified sinusitis, chronic.  Therefore, the Board finds that the Veteran's sinusitis is chronic disorder first diagnosed in service, and that the Veteran has experienced continuous symptoms of this disorder since service.  See id.

The Board finds no adequate basis to reject the competent medical evidence and lay testimony of record that is favorable to the Veteran, based on a lack of credibility, competency, or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  The evidence establishes a current diagnoses of degenerative disc disease and chronic strain/sprain of the lumbar and cervical spine, with narrowing of the disc space at L4-5 and L5-S1 and cervicalgia at C5; chondromalacia of the bilateral knees; and chronic sinusitis.  The Veteran's service treatment records show objective medical evidence of and treatment for neck and back disorders as a result of a December 1983 motor vehicle accident, a diagnosis of and treatment for chondromalacia of the bilateral knees, and diagnosis of and treatment for chronic sinusitis.  Furthermore, the medical evidence of record indicates that the Veteran has experienced continuous symptomatology since service for all four conditions.  Lastly, the competent medical evidence indicates that the presently diagnosed neck and back disabilities are more likely than not the result of the accident that occurred in service, and that the Veteran's chondromalacia of the bilateral knees and sinusitis are chronic diseases incurred in service that have currently manifested.  38 C.F.R. § 3.303(b).  Accordingly, the Board finds that the evidence supports service connection for connection for degenerative disc disease and 

chronic strain/sprain of the lumbar and cervical spine, chondromalacia of the bilateral knees, and sinusitis. 


ORDER

Service connection for degenerative disc disease and chronic strain/sprain of the lumbar spine is granted. 

Service connection for degenerative disc disease and chronic strain/sprain of the cervical spine is granted. 

Service connection for bilateral chondromalacia patella is granted. 

Service connection for sinusitis is granted. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

A September 2010 report of contact shows that a representative from the RO spoke with the Veteran's mother and learned that he was incarcerated.  Subsequently, the Veteran did not attend his videoconference hearing, scheduled for January 2011.  A review of the claims folder shows that the Veteran submitted a form requesting a videoconference hearing before the Board after the RO was informed of his incarceration, but no attempt was made to communicate with the Veteran regarding the impediments caused by his incarceration or any alternative arrangements that could be made to assist him.  

The RO should attempt to reschedule the Veteran's videoconference hearing on appeal.  If the Veteran's incarceration continues to prevent his appearance at the RO for the videoconference hearing, the RO should explore all reasonable avenues for accommodating his hearing request.  The RO should ensure that all attempts to accommodate the Veteran's hearing request are documented in the record.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing before a Veterans Law Judge.  He should be notified of the date and time of the hearing.  The Veteran is incarcerated; thus, notice should be sent to his place of incarceration and/or his most recent address of record.  If the Veteran's incarceration will prevent his appearance at the RO for the videoconference hearing, the RO should explore all reasonable avenues for accommodating his hearing request.  The RO should document any attempts to accommodate the Veteran's Board hearing request.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


